Citation Nr: 0520337	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  97-03 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for spinal muscular 
atrophy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
December 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in St. Paul, Minnesota.  The RO&IC 
denied reopening the claim for service connection for spinal 
muscular atrophy.

The veteran relocated to California and jurisdiction of his 
claim was assumed by the RO in Los Angeles, California.

In June 2000, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Service connection for spinal muscular atrophy was denied 
in a June 1990 rating decision.  The veteran was notified of 
this decision and of his appeal rights at that time and did 
not appeal the decision.  

2.  The evidence received since the June 1990 rating decision 
does not bear directly and substantially upon the issue of 
entitlement to service connection for spinal muscular 
atrophy, and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The June 1990 rating decision, which denied service 
connection for spinal muscular atrophy, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2004).

2.  The evidence received since the June 1990 rating 
decision, which denied service connection for spinal muscular 
atrophy, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) will request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2004 letter sent to the veteran.  
Since this letter fully provided notice of elements (1), (2), 
(3), and (4), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. ----, ----, No. 02-1077, slip op. at 
33 (April 14, 2005).  In addition, in the rating decision, 
the statement of the case, and the supplemental statements of 
the case, the RO explained to the veteran that the additional 
evidence he had submitted did not establish that the veteran 
had spinal muscular atrophy in service or within one year 
following his discharge from service and that there was no 
competent evidence of a nexus between the diagnosis of spinal 
muscular atrophy and service.  This informed the veteran of 
the evidence necessary to reopen his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA obtained VA treatment records, 
the records relied upon by the Social Security Administration 
in granting the veteran disability benefits, and private 
medical records.  There was some difficulty obtaining some of 
the private medical records.  The records were received from 
one physician.  VA properly informed the veteran that it was 
unable to obtain the medical records from two physicians and 
offered the veteran an opportunity to submit the medical 
records himself.  The veteran did not submit those records 
and has not indicated the existence of any additional records 
that would aid in substantiating the claim.  In fact, in 
March 2005, following receipt of the VCAA letter, the veteran 
submitted a statement that he had no additional evidence to 
submit.  VA has provided the veteran with examinations in 
connection with his claim.  VA did not obtain a medical 
opinion; however, the Board finds that VA was not under an 
obligation to obtain a medical opinion, as the veteran has 
not brought forth new and material evidence to reopen the 
claim for service connection for spinal muscular atrophy.  
See 38 C.F.R. § 3.159(c)(4)(iii) (stating that the 
requirement of an examination applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured).  Here, new and material evidence 
has not been submitted to reopen the claim for service 
connection for spinal muscular atrophy.  Thus, an 
examination, to include an opinion, was not necessary.  See 
id.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO, 
which has become final, may not thereafter be reopened and 
allowed.  The exception to this rule is described under 38 
U.S.C.A. § 5108, which provides that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the [Board] shall reopen the claim 
and review the former disposition of the claim."  Therefore, 
once a rating decision has been issued, absent the submission 
of new and material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.  When determining 
whether the veteran has submitted new and material evidence 
to reopen a claim, consideration must be given to all the 
evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In Evans, the Court indicated 
that the newly presented evidence need not be probative of 
all the elements required to award the claim, but need only 
tend to prove each element that was a specified basis for the 
last disallowance.  Id. at 284.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was amended in 2001.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001, and the veteran's claim was filed in June 
1996.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2004)).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for a 
chronic disease may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2004).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999)

At the time of the June 1990 rating decision, the evidence of 
record consisted of service medical records, an April 1990 VA 
examination report, private medical records, and the 
veteran's application for compensation benefits.  The service 
medical records were silent for any diagnosis of spinal 
muscular atrophy.  The 1990 VA examination report showed that 
the examiner diagnosed the veteran with spinal muscular 
atrophy.  The private medical records also showed that 
diagnosis as early as April 1988.  The RO denied the claim 
because there was no evidence of spinal muscular atrophy in 
service or manifestations of such within one year following 
the veteran's discharge from service, and no nexus between 
the post service diagnosis of spinal muscular atrophy and 
service.  The veteran was notified of this determination in 
June 1990, and did not appeal it.  That decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The additional evidence received since the June 1990 rating 
decision consists of duplicate copies of records that were in 
the claims file at the time of the June 1990 rating decision.  
Additionally, there are VA treatment records and VA 
examination reports, which confirm that the veteran has a 
post service diagnosis of spinal muscular atrophy.  At the 
February 1997 RO hearing, the veteran testified that he had 
been diagnosed with spinal muscular atrophy sometime in the 
1980s.  He stated that he believed he developed the onset of 
this disease in service when he was noticing that he was 
slowing down physically.  

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the June 1990 rating decision, which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for spinal muscular atrophy.  
See 38 C.F.R. § 3.156(a).  At the time of the June 1990 
rating decision, the evidence of record showed that the 
veteran had a post service diagnosis of spinal muscular 
atrophy, but there was no competent evidence of a nexus 
between the diagnosis of spinal muscular atrophy and the 
veteran's service.  Additionally, there was no evidence in 
the service medical records that the veteran had been 
diagnosed with spinal muscular atrophy.  Spinal muscular 
atrophy is not listed under the disabilities that are 
considered "chronic," see 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a); however, even if it was, there 
was no evidence that spinal muscular atrophy was manifested 
within one year following the veteran's service.  

The additional evidence associated with the veteran's current 
application to reopen the claim does not provide any basis to 
reopen the claim.  The private medical records, the medical 
records associated with the veteran's claim for Social 
Security Administration benefits, and the VA medical records 
only further confirm a fact that was already of record 
previously-that the veteran has spinal muscular atrophy.  
Thus, these additional records associated with the claims 
file are cumulative and redundant of that which was of record 
at the time of the June 1990 rating decision and cannot 
constitute new and material evidence to reopen the claim for 
service connection for spinal muscular atrophy.  See id.  
This additional evidence does not cure the defects of a lack 
of evidence in service of spinal muscular atrophy, a lack of 
evidence of manifestations of spinal muscular atrophy within 
one year following the veteran's service, and a lack of 
competent evidence of a nexus between the post service 
diagnoses of spinal muscular atrophy and service.  

While the veteran has asserted and testified that his spinal 
muscular atrophy began in service, he made those same 
arguments at the time of the prior rating decision and would 
not establish a basis to reopen the claim.  See id.; see also 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  Specifically, 
they are also cumulative and redundant of that which was of 
record at the time of the June 1990 determination.

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the June 
1990 rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for spinal muscular atrophy and, thus, 
cannot constitute new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the petition to reopen such claim 
is denied.

The Board regrets that a more favorable determination could 
not be made in this case.


ORDER

The application to reopen the claim for service connection 
for spinal muscular atrophy is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


